DETAILED ACTION
The Amendment filed January 11, 2022 has been entered. Claims 1, 4-6, and 13 have been amended. Claims 14 and 15 have been canceled. Currently, claims 1-13 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Note
The Examiner notes the following definitions which are found in para. [0036] and [0038] of the Specification filed 9/29/2020:
[0036] The term mm wave, used throughout this document, should be understood to refer to radiation in this frequency range, which corresponds to free space wavelengths of on the order 0.5 to 30 mm. Such radiation will simply be referred to as mm Wave for the remainder of this disclosure.
[0038] By "high-Q cavity" should be understood to mean that a photon may be reflected from the walls of the cavity at least about 10 times, or in alternative language, that the width of the passband is about 0.05 wavenumbers at about 15 GHz. The term "characteristic dimension" should be understood in the context of a resonant frequency, wherein the characteristic dimension is about of the wavelength of the corresponding frequency of interest. For example, if the frequency is about 14.8 GHz. The corresponding wavelength is about 20 mm, and so the characteristic dimension is about 10 mm.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, Memon et al. (“Millimeter-Wave Chemical Sensor Using Substrate-Integrated-Waveguide Cavity”, Sensors 2016, 16, 1829, hereinafter Memon) represents the best art of record. However, Memon fails to encompass all of the limitations of independent claim 1.
Regarding claim 1, Memon teaches a gas sensing device (see Abstract; see also Fig. 6; see also Experimental Demonstration, wherein the Examiner has considered that the sensor detects air vs. chemical as allowing for gas sensing), comprising: a mm wave source (see page 6, para. 1, use of HP 8510C VNA), emitting radiation having a frequency spectrum in the mm range (see Fig. 7, mm wave emission from 13 to 20 GHz); and at least one lithographically fabricated high-Q resonator (see page 5, para. 3, use of PCB and laser etching to form mm wave resonator shown in Layer 1 and shown in Fig. 6; 
However, Memon fails to teach at least one resonant cavity formed in a plurality of substrates, wherein the cavity is formed by registration of voids formed using photolithographic methods in adjacent ones of the plurality of substrates to form a substrate stack, wherein the resonant cavity in the substrate stack has a characteristic dimension of one half of a wavelength in the frequency spectrum of the mm-wave emission source, wherein the at least one cavity is dimensioned to define a resonant structure for at least some frequencies in the frequency spectrum of the mm wave source, and the characteristic dimension is between about 1 mm and 7 mm.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for the mm wave passband filter as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855